                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA

KALLUM ISAIAH EUGENE                      )
LATSOS,                                   )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )       Case No. CIV-21-435-SLP
                                          )
DAYLON RIVERS, et al.,                    )
                                          )
       Defendants.                        )

                                        ORDER

       Before the Court is the Report and Recommendation of United States Magistrate

Judge Shon T. Erwin entered June 15, 2021 [Doc. No. 6]. Judge Erwin recommends

dismissal of this action without prejudice because Plaintiff failed to comply with an order

directing Plaintiff to cure deficiencies with Plaintiff’s in forma pauperis motion, which was

missing a certified copy of Plaintiff’s trust fund account statement. See Order Pl. Cure

Deficiencies [Doc. No. 5].

       The Court observes that in Plaintiff’s motion to proceed in forma pauperis, Plaintiff

stated that he was having difficulties obtaining this account statement. See Appl. Leave

Proceed In Forma Pauperis [Doc. No. 2], at 3-4. However, Plaintiff never responded to

Judge Erwin’s Order to Plaintiff to Cure Deficiencies [Doc. No. 5]. And in his Report and

Recommendation, Judge Erwin advised Plaintiff of his right to file an objection by July 2,

2021. Plaintiff never filed an objection to the Report and Recommendation nor sought an

extension of time in which to object.

       IT IS THEREFORE ORDERED that the Report and Recommendation [Doc. No. 6]



is ADOPTED in its entirety and this matter is DISMISSED WITHOUT PREJUDICE.

     IT IS FURTHER ORDERED that the Application for Leave to Proceed In Forma

Pauperis [Doc. No. 2] is DENIED AS MOOT.

     IT IS SO ORDERED this 15th day of July, 2021.




                                        
                                       2
